
	

113 HR 888 IH: General Duty Clarification Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 888
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Pompeo (for
			 himself, Mr. Matheson,
			 Mr. Long, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 112(r) of the Clean Air Act (relating to
		  prevention of accidental releases).
	
	
		1.Short titleThis Act may be cited as the
			 General Duty Clarification Act of
			 2013.
		2.Prevention of
			 accidental releases
			(a)Purpose and
			 general dutyParagraph (1) of
			 section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) is amended—
				(1)by striking
			 It shall be the objective and inserting the following:
					
						(A)In
				generalIt shall be the
				objective
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Regulations
							(i)RegulationsNot later than 12 months after the date of
				enactment of the General Duty Clarification
				Act of 2013, the Administrator shall promulgate regulations
				establishing criteria defining, for purposes of this paragraph, the terms
				extremely hazardous substance, appropriate hazard assessment
				techniques, and design and maintain a safe facility.
							(ii)UniformityNot later than 18 months after the date of
				enactment of the General Duty Clarification
				Act of 2013, the Administrator shall issue guidelines to ensure
				that enforcement of this paragraph is handled by the regional offices of the
				Environmental Protection Agency in a uniform and appropriate manner across all
				regions of the United
				States.
							.
				(b)Definition of
			 accidental releaseSubparagraph (A) of section 112(r)(2) of the
			 Clean Air Act (42 U.S.C. 7412(r)(2)) is amended by inserting before the period
			 at the end the following: , other than such an emission resulting from
			 an act intended to cause harm.
			(c)Designs,
			 approaches or technologiesSubsection (r) of section 112 of the Clean
			 Air Act (42 U.S.C. 7412(r)) is amended by adding at the end the
			 following:
				
					(12)Designs,
				approaches, or technologiesIn exercising any authority under
				this subsection, the Administrator shall not, directly or indirectly, impose
				any obligation on any owner or operator of any stationary source to consider or
				implement particular designs, approaches, or technologies relating to
				manufacturing, processing, handling, or
				storage.
					.
			
